Citation Nr: 1103706	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the rating for bilateral hearing loss 
from 30 to 20 percent, effective from April 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In December 2008, the Veteran presented testimony at a personal 
hearing conducted at the Waco RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of this personal hearing is in the 
Veteran's claims folder. 

In April 2009 and March 2010, the Board remanded the matter on 
appeal for further development.  As the Board is restoring the 
benefits sought on appeal, there is no need to discuss whether 
the directives of the prior remands were fully complied with.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  An October 2007 rating decision advised the Veteran that the 
30 percent rating for bilateral hearing loss was proposed to be 
reduced.

2.  Reduction of the Veteran's disability rating for bilateral 
hearing loss from 30 percent to 20 percent was formally 
implemented, effective from April 1, 2008, by a January 2008 
rating decision.

3.  The reduction in the rating for bilateral hearing loss from 
30 to 20 percent, effective from April 1, 2008, was not proper.


CONCLUSION OF LAW

The criteria for reduction from 30 to 20 percent evaluation for 
bilateral hearing loss were not met.  38 C.F.R. §§ 3.105(e), 
4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the benefits sought on appeal are being restored, there 
is no need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-prejudicial.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).


LAW AND ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Not all cases will show all of the findings for a 
specific rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 
4.7, 4.21.  Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  Procedural steps 
that must be taken when a rating reduction is considered 
warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Initially, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary will then be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e).

Where a disability rating has been continued for at least 5-years 
at the same level, under 38 C.F.R. § 3.344, if there have 
occurred changes in essential medical findings or diagnosis, that 
case is to be reviewed and adjudicated so as to produce the 
greatest degree of stability of disability evaluation.  In 
determining the propriety of a previous evaluation, the entire 
record as to medical history should be considered to ascertain 
whether the most recent examination is indeed a full and complete 
depiction of the level of disability.  38 C.F.R. § 3.344(a).  
Likewise, in such cases provided doubt remains, after according 
due consideration to all the evidence developed by the several 
items discussed in the preceding paragraph (section 3.344(a)), 
the rating agency will continue the rating in effect under 
specified procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 30 percent rating in question was 
not in effect for 5 years or more, and the preceding paragraphs 
(a) and (b) do not apply, based upon a disability which has not 
become stabilized and is likely to improve.  Accordingly, 
reexaminations disclosing improvement will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include the 
proper application as to the standard of proof.  To warrant 
reduction in rating, it must be shown that the preponderance of 
the evidence supports the reduction itself, and with application 
of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) 
as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); 
Peyton, 1 Vet. App. at 286.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of puretone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  The 
percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 
by intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
puretone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and records 
as set forth above, the Board concludes that there is 
insufficient evidence to reduce the rating for service-connected 
bilateral hearing loss from 30 percent to 20 percent effective 
from April 1, 2008 under 38 C.F.R.§§ 4.85 or 4.86, Diagnostic 
Code 6100.  Although the Board finds that the Veteran's service-
connected bilateral hearing loss currently does not warrant a 30 
percent rating, the evidence at the time of the reduction is 
insufficient to support such a conclusion.  

The Board observes that the evidence indicates that the Veteran 
has a history of inaccurately reporting his speech discrimination 
ability since at least 2002.  In this regard, on VA examination 
dated in September 2002, pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
20
20
LEFT
20
15
10
15

The Veteran's average pure tone threshold was 20 decibels in his 
right ear and 15 decibels in his left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the right 
ear and of 84 percent in the left ear.  The results of the VA 
examination correspond to Level II hearing for both ears in Table 
VI.  When those values are applied to Table VII, a 0 percent 
disability evaluation would be assigned under the provisions of 
38 C.F.R. § 4.85.  

Of particular note is the audiologist's comment that the Veteran 
initially yielded responses consistent with mild to moderate 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  
However, these initial responses did not meet the standards of 
inter test consistency and improved to the levels finally 
reported when the Veteran was reinstructed and retested.  Final 
puretone results in the right ear revealed sensorineural hearing 
loss of mild severity in the frequency range from 6000 to 8000 
hertz and of mild to moderate severity in the frequency range 
from 6000 to 8000 hertz in the left ear.  

During the April 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
45
LEFT
25
25
30
30

The Veteran's average pure tone threshold was 31.25 decibels in 
his right ear and 27.5 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 62 percent in 
the right ear and of 46 percent in the left ear.  The results of 
the VA examination correspond to Level V hearing for the right 
ear and Level VII hearing for the left ear in Table VI.  When 
those values are applied to Table VII, a 30 percent disability 
evaluation would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

Although the testing results correspond to a 30 percent rating in 
Table VII, the Board finds the examiner's comments as to their 
reliability significant.  The examiner, who also conducted the 
September 2002 VA examination, again noted that the Veteran 
initially volunteered puretone thresholds consistent with hearing 
loss ranging in severity from moderate to severe hearing loss at 
250 through 8000 hertz in the right ear and moderate to profound 
sensorineural hearing loss at 250 through 8000 hertz in the left 
ear.  However, these initial responses failed to meet the 
criteria for inter test consistency.  When the Veteran was 
reinstructed and retested, he volunteered results consistent with 
sensorineural hearing loss ranging in severity from mild to 
moderate in the frequency range from 3000 to 8000 hertz in both 
ears with speech discrimination moderately severely depressed in 
the right ear and severely depressed in the left ear.  The 
examiner added that the April 2005 test results revealed 
essentially no change in pure tone hearing sensitivity from the 
previous results reported in September 2002 but that they show a 
significant decline in performance and speech discrimination from 
the previous report.  However, since considerable reinstruction 
and retesting were required to obtain the pure tone reported, the 
examiner stated that the speech discrimination results obtained 
on the current assessment are considered suspect.  The 
audiologist recommended that the Veteran's current hearing 
disability be rated purely on the basis of puretone results.  

When rating the Veteran's hearing acuity using only his puretone 
results, the results of the April 2005 VA examination correspond 
to Level I hearing in both ears in Table VIa.  When applied to 
Table VII, a 0 percent disability evaluation would be assigned 
under the provisions of 38 C.F.R. § 4.86(a).  

In a January 2006 rating decision, the RO granted a 30 percent 
rating effective from April 8, 2005, the date of the VA 
examination.  Although the RO mentioned the examiner's comment 
that the speech discrimination scores were considered invalid and 
that the Veteran's claim should be evaluated solely based on 
hearing thresholds, the RO incorrectly stated that "he (the 
examiner) noted only puretone results only as not applicable."  
The Board must emphasize that the April 2005 VA examiner stated 
that the speech discrimination results obtained on the current 
assessment are considered suspect and recommended that the 
Veteran's current hearing disability be rated purely on the basis 
of puretone results.  Thus, because the examiner provided a well 
supported rationale for relying solely on the April 2005 puretone 
results, the RO could have based a rating on these results alone, 
which correlates to a noncompensable rating under 38 C.F.R. § 
4.86(a).  See 38 C.F.R. § 4.85(c) (Table IVa will be used when 
the examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under the 
provisions of 4.86 (emphasis added)).

In December 2006, the Veteran underwent another VA examination.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
70
70
LEFT
50
60
70
80

The Veteran's average pure tone threshold was 62.5 decibels in 
his right ear and 65 decibels in his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the right 
ear and of 80 percent in the left ear.  The results of the VA 
examination correspond to Level III hearing for the right ear and 
Level IV hearing for the left ear in Table VI.  When those values 
are applied to Table VII, a 10 percent disability evaluation 
would be assigned under the provisions of 38 C.F.R. 
§ 4.85.  

The Board observes that only a worksheet copy of the December 
2006 VA examination has been associated with the claims file.  
There is no indication in the worksheet that either the puretone 
or speech discrimination testing was unreliable.  Additionally, 
the Veteran's contention that he had the most difficulty hearing 
when background noise was present was recorded.  

In June 2007, the Veteran submitted a letter from private 
audiologist C.R. indicating that the Veteran had severe to 
profound sensorineural hearing loss, left worse than right with 
poor word recognition ability in both ears.  Speech reception 
threshold was 60 percent in the left ear and 70 percent in the 
right with presentation level of 52 percent bilaterally.  It is 
unclear whether Maryland CNC speech discrimination testing was 
used.  Although an audiogram was provided, scores in the 3000 
hertz range were not provided.  Accordingly, because it is 
unclear whether Maryland CNC speech discrimination testing was 
used and audiometric readings at 3000 hertz were not obtained, 
the Board is unable to assess the Veteran's hearing acuity under 
38 C.F.R. §§ 4.85 and 4.86 using this record.

In August 2007, the Veteran underwent another VA examination.  
Similar to the December 2006 VA examination, only the examination 
worksheet has been associated with the claims file.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
70
80
LEFT
55
60
70
80

The Veteran's average pure tone threshold was 67.5 decibels in 
his right ear and 66.25 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
bilaterally.  The results of the VA examination correspond to 
Level IV hearing bilaterally in Table VI.  When those values are 
applied to Table VII, a 10 percent disability evaluation would be 
assigned under the provisions of 38 C.F.R. § 4.85.  

Additionally, the Veteran has puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 4000 
hertz in both ears.  The results of the VA examination correspond 
to Level V hearing bilaterally in Table VIa.  When Level V 
hearing for both ears is applied to Table VII, a 20 percent 
disability evaluation would be assigned under the provisions of 
38 C.F.R. § 4.86(a).  

The examiner noted that the Veteran's hearing was slightly worse 
than in 2006.  There is no indication in the worksheet that 
either the puretone or speech discrimination testing was 
unreliable.  The examiner recorded the Veteran's contention that 
the Veteran had great difficulty understanding speech.

Based on the results of the August 2007 VA examination, the RO 
proposed to reduce the Veteran's rating from 30 percent to 20 
percent in an October 2007 rating decision.  The Veteran was 
provided with proper notice under 38 C.F.R. § 3.105(e) and (i) in 
an October 2007 letter.  Thereafter, the RO reduced the rating 
from 30 percent to 20 percent effective from April 1, 2008 in a 
January 2008 rating decision.  

In February 2008, the Veteran submitted an audiogram and speech 
discrimination scores dated in January 2008 from G.C., an 
audiologist.  In February 2010, the Veteran submitted a VA Form 
10-2364 dated the same date as the previous audiogram and speech 
discriminations submitted in February 2008.  It was also signed 
by G.C.  The Board is unclear whether G.C. is a VA or private 
audiologist.  It appears that he is a VA audiologist as the 
examining station or clinic was listed at a VAMC.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
60
65
65
LEFT
55
60
75
70

The Veteran's average pure tone threshold was 58.75 decibels in 
his right ear and 65 decibels in his left ear.  Speech audiometry 
revealed speech recognition ability of 40 percent in the right 
ear and of 20 percent in the left ear.  The results of the report 
correspond to Level IX hearing for the right ear and Level XI 
hearing for the left ear in Table VI.  When those values are 
applied to Table VII, an 80 percent disability evaluation would 
be assigned under the provisions of 38 C.F.R. § 4.85.  

Unlike previous VA examination reports and worksheets discussed, 
only the puretone thresholds and speech discrimination scores 
were recorded.  The Board observes that although the puretone 
thresholds are very similar to those reported in August 2007, the 
speech discrimination scores are much worse.  There was no 
indication whether the much lower speech discrimination scores 
met the criteria for inter test consistency.  However, as 
reflected above, there is no indication whether the August 2007 
speech discrimination scores met the criteria for inter test 
consistency either.  Thus, there are two sets of speech 
discrimination scores of record recorded roughly five months 
apart without explanation by a medical professional as to why the 
results are so vastly different.  

In June 2008, the Veteran underwent another VA audiological 
examination.  However, the Board finds it significant that two 
sets of audiometric results with vastly different findings have 
been associated with the claims file.  Both contain the Veteran's 
name, are dated the same day, and were recorded by the same 
examiner.

On the first set, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
70
70
LEFT
45
65
80
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.

On the second set, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
90
95
105
LEFT
95
95
100
105

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and of 12 percent in the left ear.

Moreover, during his December 2008 hearing, the Veteran testified 
that he felt there had been an error with his examination and 
relayed that the person who performed the examination was being 
trained at the time of his examination.  

Because there are two sets of audiometric readings and it is 
unclear which one, if not both, belong to the Veteran, the Board 
remanded the matter to ascertain which of the scores are correct.  
In the event that it was not possible to obtain the correct 
readings, the Board ordered another VA audiological examination.  

In December 2009, a VA audiologist reviewed the two sets of 
hearing scores from the June 2008 VA examination as well as the 
scores from the August 2007 VA examination.  The audiologist 
opined that she could not resolve the issue of which scores were 
the Veteran's without resorting to mere speculation.  She added 
with no information found in the file reporting a significant 
change in hearing acuity between the August 2007 and June 2008 
tests, she believed the audiometric data reflecting the moderate 
to severe hearing loss, rather than the severe to profound, were 
correct, as they more closely agree with the audiometric results 
obtained ten months earlier.

In the March 2010 remand, the Board determined that because the 
December 2009 VA examiner could not reach an opinion regarding 
which scores were the Veteran's without resorting to speculation, 
it was necessary to remand for a VA examination to ascertain the 
Veteran's current level of hearing severity.  

After the March 2010 remand was issued, a January 2010 private 
hearing evaluation from H.O.E.H.C.C. was associated with the 
claims file.  Pure tone thresholds were recorded in graphic form.  
When translated pure tone thresholds, in decibels, appear to read 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
50
50
LEFT
80
85
90
100

It is unclear whether the puretone testing was provided by a 
state licensed audiologist.  An audiologist's name or license 
number was not provided.  Nevertheless, using the puretones 
recorded, the Veteran's average pure tone threshold was 48.75 
decibels in his right ear and 88.75 decibels in his left ear.  
The Board is unable to discern from the record what the speech 
discrimination percentages were or if they were provided.  
Accordingly, a percentage evaluation under the criteria outlined 
in 38 C.F.R. §§ 4.85, 4.86 cannot be provided.  The examiner did 
indicate that the Veteran was unable to understand with clarity 
while doing the test and that speech therapy was recommended.  

In May 2010, the Veteran underwent another VA examination.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
60
60
LEFT
45
55
60
60

The Veteran's average pure tone threshold was 52.5 decibels in 
his right ear and 55 decibels in his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the right 
ear and of 80 percent in the left ear.  The results of the VA 
examination correspond to Level II hearing for the right ear and 
Level IV hearing for the left ear in Table VI.  When those values 
are applied to Table VII, a 0 percent disability evaluation would 
be assigned under the provisions of 38 C.F.R. § 4.85.  

The examiner commented that puretone air and bone conduction 
thresholds indicate mild sloping to moderate-severe sensorineural 
hearing loss in both ears.  Speech reception thresholds using 
spondees are in good agreement with puretone findings.  Word 
recognition scores were obtained with poor-fair reliability.  
Those obtained show fair scores in the right ear and good in the 
left ear using 50 word recorded Maryland CNC word lists.  The 
Veteran was noted to be quite capable of hearing and 
understanding the examiner without visual cues but when first 
asked to repeat back the word list was quite unwilling to do so 
and expressed his desire to prove that he cannot understand 
words.  This led to a lengthy discussion between the examiner and 
the Veteran as to what the examination was designed to do and how 
the inter test scores need to be valid and reliable.  During the 
discussion, the Veteran was able to verbally respond to the 
examiner appropriately and without need for repetition or 
clarification but when asked and instructed again to repeat a 
word list he stated he did not want to and that the examiner 
"was giving him a headache."  The examiner informed the Veteran 
that testing could be stopped at any time he so wished and the 
word scores could be reported as unobtainable due to the 
Veteran's choice or the testing could go forward and test scores 
could be obtained.  The Veteran chose to go forward with the 
testing but the examiner emphasized that the scores obtained are 
likely worse than actual functional ability projects they should 
be.  

In summarizing the above, the Board concludes that the Veteran's 
bilateral hearing loss did not meet the criteria for the 30 
percent rating effective April 8, 2005.  As discussed, the April 
2005 VA examiner stated that because considerable reinstruction 
and retesting were required to obtain the pure tone reported, the 
speech discrimination results obtained on the current assessment 
are considered suspect and recommended that the Veteran's current 
hearing disability be rated purely on the basis of puretone 
results.  When the Veteran's hearing is rated purely on the basis 
of puretone results, a noncompensable rating was warranted, not 
30 percent.  Further, the Veteran has demonstrated difficulty 
reporting accurate speech discrimination scores.  Examiners in 
September 2002, April 2005, and May 2010 commented that inter 
test consistency standards were not met and that reinstruction 
and retesting was necessary before recording accurate results.  
They cautioned against using the Veteran's reported speech 
discrimination scores.  The Board finds it significant that these 
examination reports were the most detailed and fully explained 
how the results were obtained.  

On the contrary, the remainder of both VA and private hearing 
evaluation reports were not as detailed.  Although the Board has 
no reason to question the conclusions of the December 2006 and 
August 2007 VA examination reports as they were conducted by two 
licensed audiologists and record the necessary diagnostic 
criteria, the Board does question the February 2008 and January 
2010 results.  In particular, the Board observes that the 40 and 
20 percent speech discrimination scores provided by the February 
2008 examiner are grossly disproportionate to those provided by 
the August 2007 VA examiner only five months earlier.  
Additionally, the January 2010 puretone thresholds for the left 
ear are grossly disproportionate to those provided by the May 
2010 VA examiner, only five months later.  Without an explanation 
or rationale as to how the February 2008 and January 2010 
examiner's reached their results, the Board does not afford them 
much probative value.  

Nevertheless, the December 2006 and August 2007 VA examiners did 
not provide much rationale regarding the puretone and speech 
discrimination scores they obtained either.  Perhaps that is 
because there was nothing to explain.  However, because the 
September 2002 and April 2005 VA examiners, who administered 
examinations prior to the proposed reduction, as well as the May 
2010 VA examiner reported that there was poor inter test 
reliability, the Board questions whether there was inter test 
consistency.  Moreover, the December 2006 and August 2007 
examination reports associated with the claims file are in 
worksheet form only where the September 2002, April 2005, and May 
2010 examination reports typed out in "final form."  The Board 
is not suggesting that any information is missing from the 
December 2006 and April 2007 examination reports; rather they do 
not contain a discussion as to the reliability of the test 
results like the other VA examination reports.  

In conclusion, the Board concludes that although the 30 percent 
rating was incorrectly assigned, there is not sufficient evidence 
to reduce the rating.  The results of audiometric and speech 
discrimination testing have varied too much from 2005 to 2010 to 
reach such a conclusion.  It is noted that the Board's decision 
does not preclude the RO from once again initiating proceeding to 
reduce the Veteran's rating after properly following all 
necessary notice procedures for the reduction of benefits as set 
forth under 38 C.F.R. § 3.105(e), (i).  The Board emphasizes that 
all examination reports used to support a reduction must 
thoroughly explain the puretone and speech discrimination 
results, to include a discussion of inter test reliability if 
necessary.  


ORDER

The reduction in the rating for bilateral hearing loss from 30 to 
20 percent, effective from April 1, 2008, was not proper and 
consequently the 30 percent rating is restored.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


